                   Case 2:21-cv-00223-RSM Document 80 Filed 07/21/21 Page 1 of 4



 1                                                                           The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7

 8                                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF WASHINGTON
 9                                                    AT SEATTLE
10
      WEST STAR YACHT, LLC,                                      Case No. 2:21-cv-00223-RSM
11
                                    Plaintiff,                   STIPULATION AND ORDER
12                                                               EXTENDING WEST STAR’S TIME TO
                  vs.                                            ANSWER ARGONAUT’S
13                                                               COUNTERCLAIM
      SEATTLE LAKE CRUISES, LLC and
14    ARGONAUT INSURANCE COMPANY,
15                                  Defendants.
16    ARGONAUT INSURANCE COMPANY,
17                                  Counterclaim Plaintiff,
18
                  v.
19
      WEST STAR YACHT, LLC,
20
                                    Counterclaim Defendant.
21

22              Pursuant to Western District of Washington Local Civil Rule 10(g), the parties, through

23   their undersigned attorneys, stipulate and move as follows:

24                                                     I.     STIPULATION

25              Plaintiff/Counterclaim Defendant              West   Star   Yacht, LLC       (“West      Star”)     and

26   Defendant/Counterclaim Plaintiff Argonaut Insurance Company (“Argonaut”) hereby stipulate



                                                                                          Miller Nash LLP
     STIPULATION AND ORDER EXTENDING WEST STAR’S TIME                          Pier 70 | 2801 Alaskan Way | Suite 300
     TO ANSWER ARGONAUT’S COUNTERCLAIM - 1                                            Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                                206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
                   Case 2:21-cv-00223-RSM Document 80 Filed 07/21/21 Page 2 of 4



 1   and agree to extend the time for West Star to file its Answer to Argonaut’s Counterclaim as
 2   follows: West Star’s Answer will be filed on or before August 10, 2021.
 3

 4    Stipulated and Agreed to this 19th day of      Stipulated and Agreed to this 19th day of
      July, 2021, by:                                July, 2021, by:
 5
      MILLER NASH LLP                                LEGROS BUCHANAN & PAUL, P.S.
 6
      By: s/ Carolyn Mount                           By : s/ Carey M.E. Gephart (by email auth.)
 7    Jess Webster, WSBA No. 11402                   Carey M.E. Gephart, WSBA No. 37106
      Carolyn Mount, WSBA No. 55527                  Nathan J. Beard, WSBA No. 45632
 8    Miller Nash LLP                                Legros Buchanan & Paul, P.S.
 9    Pier 70, 2801 Alaskan Way                      4025 Delridge Way, SW, Suite 500
      Suite 300                                      Seattle, WA 98106
10    Seattle, WA 98121                              Telephone: (206) 623-4990
      Telephone: (206) 624-8300                      Fax: (206) 467-4828
11    Fax: (206) 340-0599                            Email: cgephart@legros.com
      Email: jess.webster@millernash.com             Email: nbeard@legros.com
12    Email: carolyn.mount@millernash.com

13                                                   Attorney for Defendant/Counterclaim Plaintiff
                                                     Argonaut Insurance Company
14    By s/ Francis P. Cuisinier
      Francis P. Cuisinier (admitted Pro Hac Vice)
15    Ruberry, Stalmack & Garvey, LLC
      10 S. LaSalle Street, Suite 1800
16
      Chicago, Illinois 60603
17    Tel: (312-466-8050
      Fax: (312)466-8055
18    Email: pat.cuisinier@ruberry-law.com

19    Attorneys for Plaintiff/Counterclaim
      Defendant West Star Yacht, LLC
20

21

22

23

24

25

26



                                                                               Miller Nash LLP
     STIPULATION AND ORDER EXTENDING WEST STAR’S TIME               Pier 70 | 2801 Alaskan Way | Suite 300
     TO ANSWER ARGONAUT’S COUNTERCLAIM - 2                                 Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                     206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
                   Case 2:21-cv-00223-RSM Document 80 Filed 07/21/21 Page 3 of 4



 1                                               II.      ORDER
 2              IT IS SO ORDERED.
 3
                DATED this 21st day of July, 2021.
 4

 5

 6

 7                                                     A
                                                       RICARDO S. MARTINEZ
 8                                                     CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                Miller Nash LLP
     STIPULATION AND ORDER EXTENDING WEST STAR’S TIME                Pier 70 | 2801 Alaskan Way | Suite 300
     TO ANSWER ARGONAUT’S COUNTERCLAIM - 3                                  Seattle, WA 98121-1128
     (Case No. 2:21-cv-00223-RSM)                                      206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
                   Case 2:21-cv-00223-RSM Document 80 Filed 07/21/21 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2              I hereby certify that on July 19th, 2021, I electronically filed the foregoing with the Clerk
 3   of the Court using the CM/ECF system which will send notification of such filing to the
 4   attorneys of record for the parties.
 5              DATED this 19th day of July, 2021.
 6
                                                      s/ Nikki Kunz
 7                                                    Nikki Kunz, Legal Assistant
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                      Miller Nash LLP
     CERTIFICATE OF SERVICE                                                Pier 70 | 2801 Alaskan Way | Suite 300
     (Case No. 2:21-cv-00223-RSM)                                                 Seattle, WA 98121-1128
                                                                             206.624.8300 | Fax: 206.340.9599
     576650-0001/4819-8581-0909.1
